







Exhibit 10.16


aeghorizcmykregtag.jpg [aeghorizcmykregtag.jpg]


AEGION CORPORATION
Management Annual Incentive Plan
Corporate employees


This Management Annual Incentive Plan (the “Plan”) of Aegion Corporation (the
“Company”) is effective as of the 1st day of January 2017.


A.    Plan Purpose


The purpose of this Plan is to enhance business performance by motivating and
rewarding executive and management employees for the achievement of incentive
goals structured to achieve desired corporate results.


B.    Eligible Employees


A committee comprised of the Company’s Chief Executive Officer, General Counsel
and Chief Administrative Officer, Chief Financial Officer and Senior Vice
President - Human Resources (together, the “Plan Committee”), shall designate
the employees of the Company and its subsidiaries who are to be participants
(the “Participants”) in the Plan for the applicable fiscal year (the “Plan
Year”).


Except where prohibited by law, as a condition to participation in the Plan and
the receipt of any payment hereunder, Participants shall be required to sign any
(i) confidentiality, non-solicitation and/or non-competition agreement, (ii)
acknowledgement of the Company’s right to recoup any incentive compensation
and/or (iii) acknowledgment of and agreement to comply with the Company’s Code
of Conduct, each as may be required by the Company. Certain Participants who are
employees of a business unit may participate in both this Plan and the plan for
business unit employees, with a total award based in part on performance in this
Plan and in part on performance under the plan for business unit employees.


To be eligible for payment under the Plan, an employee must be a current
employee in good standing at the time of payout. The Company has the right, in
its sole discretion, to determine whether an employee is in good standing and/or
otherwise eligible for a Plan award.


C.    Participant Incentive Award Goals


The Plan Committee shall establish an incentive award goal (a “Goal”) for each
Participant that shall be expressed as a percentage of such Participant’s annual
base salary. Participant Goals shall be reviewed and approved by the Plan
Committee on an annual basis. The Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) shall approve Goals and
Bookings Targets (as defined below), if applicable, of all executive officers of
the Company. Notwithstanding anything herein to the contrary, with respect to
individuals covered by the Company’s 2016 Executive Performance Plan, the terms
of such plan shall override any inconsistent terms contained herein, and no
amount shall be payable hereunder in excess of the amount authorized by such
Executive Performance Plan.









--------------------------------------------------------------------------------







D.    Funding and Award Summary


Each award under the Plan shall be based upon total Company performance for the
Plan Year, subject to the negative discretion of the Compensation Committee
based upon other subjective performance factors. Total Company performance shall
be measured based on the actual consolidated Company Net Income (as defined
below) achieved (“Actual Net Income”) as compared against the targeted
consolidated Company Net Income (“Net Income Target”) for the Plan Year, as
approved by the Compensation Committee; provided, however, with respect to only
Participants who have, as a primary job function, the oversight of sales (“Sales
Participants”), 50% of total Company performance shall be measured based on the
actual consolidated Company Bookings (as defined below) achieved for the Plan
Year (“Actual Bookings”) as compared against the target Bookings (“Bookings
Target”) for the Plan Year, as approved by the Company’s Chief Executive
Officer. Goal awards shall be earned based on an individual Participant’s
performance during the Plan Year, as determined by the individual Participant’s
achievement of certain measurable goals assigned to such Participant.


E.    Net Income and Bookings


For purposes of this Plan, “Net Income” shall be defined as “net income before
extraordinary items” of the Company for the Plan Year, which shall mean the
consolidated net income of the Company during the fiscal year, as determined by
the Plan Committee in conformity with accounting principles generally accepted
in the United States of America and contained in financial statements that are
subject to an audit report of the Company’s independent public accounting firm,
but excluding:


(i)
operating results and/or losses associated with the write-down of assets of a
subsidiary, business unit or division that has been designated by the Board of
Directors as a discontinued business operation or to be liquidated;



(ii)
gains or losses on the sale of any subsidiary, business unit or division, or the
assets or business thereof;



(iii)
gains or losses from the disposition of material capital assets (other than in a
transaction described in subsection (ii)) or the refinancing of indebtedness,
including, among other things, any make-whole payments and prepayment fees;



(iv)
losses associated with the write-down of goodwill or other intangible assets of
the Company due to the determination under applicable accounting standards that
the assets have been impaired;



(v)
gains or losses from material property casualty occurrences or condemnation
awards, taking into account the proceeds paid by insurance companies and other
third parties in connection with the casualty or condemnation;



(vi)
any income statement effect resulting from a change in tax laws, accounting
principles (including, without limitation, generally accepted accounting
principles), regulations, or other laws regulations affecting reported results,
except, in each case, to the extent the effect of such a change is already
reflected in the target Net Income amount;



(vii)
reorganization or restructuring charges and acquisition- or divestiture-related
transaction expenses and costs;



(viii)
any gains or losses from unusual nonrecurring or extraordinary items;



(ix)
operating results of any entity or business acquired or disposed of during the
Plan Year, except, in the case of an acquisition, to the extent such entity or
business was included in the Company’s operating business plan for the Plan Year
or, in the case of a disposition, to the extent such entity or business was not
included in the Company’s operating business plan for the Plan Year;






--------------------------------------------------------------------------------







(x)
any gain or loss resulting from currency fluctuations or translations as set
forth in the Aegion Corporation Foreign Exchange Rate Policy for Annual
Incentive Plan and Long-Term Incentive Plan;



(xi)
any material income or loss item the realization of which is not directly
attributable to the actions of current senior management of the Company; and



(xii)
the income taxes (benefits) of any of the above-designated gains or losses.



For purposes of this Plan, “Bookings” shall be defined as actual consolidated
orders booked by the Company for the Plan Year (reduced by any previously
recorded orders that were cancelled during the Plan Year), which shall be
calculated and determined by the Company’s Chief Financial Officer in a manner
consistent with how the Company records and reports hard backlog.


The Compensation Committee shall have final authority with respect to any
determination by the Plan Committee regarding the definition of “Net Income” and
“Bookings” and, in exercising such authority, may consult with the Company’s
independent auditor and/or Audit Committee as it deems necessary and advisable.


F.    Consolidated Company Financial Performance Pool Funding


The Plan shall be funded based on the Net Income performance and Bookings
performance of the Company as a whole (such funding pool shall be referred to as
the “Consolidated Company Financial Performance Pool”). At the outset of each
Plan Year, the Compensation Committee shall determine (i) the Net Income Target
for the Plan Year; (ii) with respect to Sales Participants who are executive
officers, if applicable, the Bookings Target for the Plan Year; and (iii) the
target funding amount (the “Company Target Funding Amount”) based on both the
Net Income Target and the Bookings Target for the Consolidated Company Financial
Performance Pool. The actual amount funded to the Consolidated Company Financial
Performance Pool shall be determined upon calculation of Actual Net Income and
Actual Bookings after the end of the Plan Year, subject to any adjustments
required pursuant to Section E hereof.


1.
If Actual Net Income equals the Net Income Target, the portion of the
Consolidated Company Financial Performance Pool related to Net Income shall be
equal to the portion Company Target Funding Amount related to Net Income,
subject to the additional terms specified in Exhibit A.



2.
If Actual Net Income exceeds or falls below the Net Income Target, the portion
of Consolidated Company Financial Performance Pool related to Net Income shall
be determined in accordance with the chart in Exhibit A (using interpolation for
Actual Net Income levels as specified therein), and subject to the additional
terms specified therein.



3.
If Actual Net Income is less than the threshold percentage of the Net Income
Target specified in the chart in Exhibit A, the maximum amount funded to the
Consolidated Company Financial Performance Pool shall be equal to $1,000,000;
provided, however, that (i) such minimum amount shall only be awarded to
individual Participants for extraordinary performance, as determined by the
Company’s Chief Executive Officer in his sole discretion (subject to the review
and approval by the Compensation Committee of any Awards to executive officers
of the Company); (ii) such minimum amount shall be reduced such that any funding
under this paragraph and the similar mechanism in Section F(8) of the Management
Annual Incentive Plan for Business Unit Employees shall together total
$1,000,000.



4.
If Actual Bookings equals the Bookings Target, the portion of the Consolidated
Company Financial Performance Pool related to Bookings shall be equal to the
portion of Company Target Funding Amount related to Bookings, subject to the
additional terms specified in Exhibit B.



5.
If Actual Bookings exceeds or falls below the Bookings Target, the portion of
the Consolidated Company Financial Performance Pool related to Bookings shall be
determined in accordance with the






--------------------------------------------------------------------------------







chart in Exhibit B (using interpolation for Actual Bookings levels as specified
therein), and subject to the additional terms specified therein.


6.
If Actual Bookings is less than the threshold percentage of the Bookings Target
(after the threshold percentage has been determined by the Chief Executive
Officer in his sole discretion, per Exhibit B),, the amount funded to the
Consolidated Company Financial Performance Pool shall be equal to $0.



The maximum funding amount for the Consolidated Company Financial Performance
Pool shall be 200% of the Company Target Funding Amount. In all events, the
Compensation Committee, subject to any required approval of the Board of
Directors, shall have the ability and authority to increase or decrease the
amount of the Consolidated Company Financial Performance Pool calculated in
accordance with the provisions of this Plan to reflect any extraordinary or
unforeseen events or occurrences during the Plan Year.


G.    Consolidated Company Financial Performance Bonus Pool Awards


The Consolidated Company Financial Performance Pool shall be awarded to
Participants subject to available pool funding. Except as otherwise provided in
Section I below, a Participant must be an employee in good standing at the time
the award is paid. The Company has the right, in its sole discretion, to
determine whether an employee is in good standing and/or otherwise eligible for
a Plan award.


H.    Application of Individual Goal Achievement


For Participants who do not impact Days Sales Outstanding (“DSO”), individual
performance shall be measured by such Participant’s achievement of designated
goals for the Plan Year. The level of achievement of a Participant’s individual
goals shall be determined by such participant’s direct supervisor. All awards
are subject to pool funding as set forth above.


I.    Timing of Awards; Allocation of Unearned Awards; Maximum Award Amount


Awards for a Plan Year are annual and shall be awarded by March 15 of the
succeeding year. Except as otherwise provided below, Participants who are not
employed on the payment date shall not be eligible to receive any payment.
Participants must be employed as of October 1 in a Plan Year to be eligible to
participate in the Plan for that Plan Year. A Participant who is employed after
January 1 but prior to October 1 of a Plan Year shall only be eligible to
receive an award prorated for the amount of time the Participant was employed
during the Plan Year (based on the number of days of employment out of 365). A
Participant who takes an approved leave of absence for more than 30 days during
the Plan Year shall only be eligible to receive an award prorated for the amount
of time the Participant was actively employed as a Participant during the Plan
Year (based on the number of days out of 365).


A Participant who Retires (as defined below) during a Plan Year (or before an
amount for a Plan Year becomes payable) shall be eligible to receive an award
prorated for the amount of time the Participant was employed as a Participant
during such Plan Year (based on the number of days of employment out of 365).
For these purposes, “Retires” means that the Participant voluntarily terminates
his or her employment by written notice to the Company during the Plan Year
after (i) attaining the age of 55 and completing at least 10 years of service
for the Company; (ii) attaining the age of 60 and completing at least five years
of service for the Company; or (iii) attaining the age of 65.


The Beneficiary (as defined below) of a Participant who dies during a Plan Year
shall be eligible to receive an award prorated for the amount of time the
individual was a Participant during such Plan Year prior to his or her death
(based on the number of days of employment out of 365). The amount of such award
shall be based on the Participant’s annualized base salary and the target award
level (i.e., without regard to actual performance). Payment shall be made within
30 days of the date of death. For these purposes, “Beneficiary” means the
Participant’s surviving spouse and, if the Participant leaves no surviving
spouse, the Participant’s estate.







--------------------------------------------------------------------------------







A Participant who incurs a Disability (as defined below) during a Plan Year
shall be eligible to receive an award prorated for the amount of time the
individual was a Participant during such Plan Year prior to his or her
Disability (based on the number of days of active employment out of 365). The
amount of such award shall be based on the Participant’s annualized base salary
and the target award level (i.e., without regard to actual performance). Payment
shall be made within 30 days of the date of the Disability. For these purposes,
“Disability” means that the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Company.


In the event of a Change in Control (as defined below), outstanding awards shall
become payable, based on the annualized base salary of each Participant,
prorated based on the days in the Plan Year prior to the Change in Control,
using the greater of the actual performance at the date of the Change in Control
or the target award level. Payment shall be made within 30 days of the date of
the Change in Control. For these purposes, a “Change in Control” shall mean (i)
the acquisition by one person, or more than one person acting as a group, in a
transaction or series of related transactions, of ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 30% of the total fair market value or total voting power of the stock of
the Company; and/or (ii) a majority of the members of the Company’s Board of
Directors is replaced during any twelve-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s Board of Directors before the date of the appointment or election;
and/or (iii) the consummation of a merger or consolidation of the Company other
than a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior to the transaction continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation; and/or (iv)
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is a consummated sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 50% of the combined voting power of the voting
securities of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.


For purposes hereof, “person” shall mean any person, entity or “group” within
the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), except that such term shall not include (i) the
Company or any of its affiliates; (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, (iv) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company, or (v) a person or group as used in Rule
13d-1(b) under the Exchange Act.


Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.


Any accrued bonus amount attributable to (i) employees who are not in good
standing at the time of payout or (ii) employees who are no longer eligible to
receive bonus awards due to their employment ending prior to the bonus award
payment date, shall be reallocated to other eligible bonus awards.


The maximum Award payable under this Plan to any Participant shall be 200% of
such Participant’s Goal.







--------------------------------------------------------------------------------







J.    Adjustment for Employment Position Changes


The Award payable to a Participant whose employment position changes during a
Plan Year shall be adjusted to reflect the prorated annualized base salary and
award opportunity percentage based on the number of days the Participant was
employed in each eligible position during the Plan Year out of 365.


For a Participant who receives a promotion during the Plan Year, and such
promotion includes an increase in the incentive award target opportunity
percentage, the award will be prorated by utilizing the respective incentive
target award opportunity percentage for each time period during the calendar
year. Both incentive award target percentages will be calculated by utilizing
the annualized base salary as of December 15th for each period of time and
adding the numbers together.


K.    Nature of Plan


This Plan is a statement of intent and is not a contract. This Plan constitutes
a discretionary bonus plan and is not a guarantee of employment, and each
Participant’s employment with the Company remains “at will” to the maximum
extent permitted by applicable law. This Plan may be modified, suspended or
terminated at any time during the Plan Year, and all awards are at the
discretion of the Company’s Board of Directors or the Compensation Committee
until the end of the Plan Year, when the bonus pool will become unconditionally
funded based on the criteria set forth in this Plan document. This Plan may be
changed during a Plan Year without any obligation of the Company to pay for the
elapsed part of the Plan Year in the manner described in the Plan. The decisions
of Company management, the Plan Committee, the Board of Directors and/or the
Compensation Committee in administering and interpreting the Plan are final and
binding on all persons.





